Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani (9,504,344) in view of Hanel (6,450,598). Sarvestani teaches a selective access device (Fig. 4), the device (100) defining an access area (space with shelves 320) and comprising: a second cover (310) engaging said access area, said second cover being defined by a plurality of doors, each rotating about a relative rotation axis (vertical hinge axis) to define a second opening; said doors being arranged side-by-side along a second rectilinear axis (vertical axis); the device comprising, for each said door, a relative lock (Fig. 4; column 6, lines 50+) for keeping said doors closed. For claim 1, Sarvestani fails to teach a first cover, as claimed.  Hanel teaches a first cover (Fig. 3) engaging an access area and defined by a pair of movable plane surfaces (18a or 18c and 18b or 18d), which are parallel or coplanar to one another and are slidable along a first rectilinear axis (horizontal axis) and are adapted to define a first opening (16) in said access area; movement means (22a,b and 23a-d) controlled so as to move said movable plane surfaces along said first axis. Furthermore, Hanel teaches the use of using orthogonal closures (Fig. 1) with a movable door (21) usable over the first cover. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sarvestani by adding an additional cover, such as the cover taught by Hanel, in front of each of the shelves and behind the second cover, to provide a more narrow/specific access opening to the individual shelves/stored objects in the device. In combination, Sarvestani in view of Hanel would teach that the second cover would be arranged above said first cover and configurable so as to open/close, in said access area, the second opening aligned with said first opening; the second axis being orthogonal to said first axis characterized in that said movable plane surfaces can slide in opposite directions to open and close said first opening, and in that said rotation axes are parallel to said second axis.  Please note the limitations found in intended use/”for” statements have been given no weight in the claims.
For claim 2, Sarvestani in view of Hanel further teaches a frame (front of 300) that defines the perimeter of said access area; said doors being hinged to said frame about the respective said rotation axes, and said locks being interposed between said doors and said frame.  
For claim 3, Sarvestani in view of Hanel further teaches a front support portion (right side of front of 300 when standing at right side of 300), a rear support portion (left side of front of 300 when standing at right side of 300) parallel to {00138/008432-USO/02406741.1}3said front portion and to said second axis, and in that at least some of said rotation axes extend along said rear portion.  
For claim 4, Sarvestani in view of Hanel further teaches that at least some of said doors are hinged to said rear portion.  
For claim 5, Sarvestani in view of Hanel further teaches that said doors have a length that, when measured radially in respect to said rotation axes, is substantially equal to the distance between said front portion and said rear portion.  
For claim 6, Sarvestani in view of Hanel further teaches that said doors must be manually lowered during the closing operations of the second cover.  
For claim 7, Sarvestani in view of Hanel further teaches that there is a control unit (200) configured to control the release of said locks and to control said movement means (200 inherently programable to do such).  
For claim 8, Sarvestani in view of Hanel further teaches that said control unit is capable of being programmed so as to be configured to close said first opening only after all the locks have been locked.  
For claim 9, Sarvestani in view of Hanel further teaches a picking/depositing station of an automated warehouse, the station comprising: a housing (shelves 320) having dimensions so as to house at least one loading unit (articles locatable on shelves), and a selective access device (330,310), arranged above said housing to allow/prevent an access to said loading unit from above.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Addressing the arguments concerning Sarvestani (9,504,344) in view of Hanel (6,450,598): the examiner contends that Sarvestani in view of Hanel teaches all of the limitations as claimed, including first and second covers.  Sarvestani teaches the second cover comprising a plurality of doors while Hanel teaches the first cover defined by a pair of movable plane surfaces. As stated above, it would have been obvious to modify the device of Sarvestani by adding an additional cover, such as the cover taught by Hanel, in front of each of the shelves and behind the second cover, to provide a more narrow/specific access opening to the individual shelves/stored objects in the device.  One constructing the modified device would know to leave sufficient space for the winders of the first cover in the upper and lower portions of device. This space allowing the second cover and shelves to operate as intended.  This would not be beyond the skill of one having ordinary skill in the art or too complicated for them to install. It is mere conjecture that Hanel only envisioned the winders at the sides of a device. This configuration may simply be Hanel’s preference, meeting the needs of the intended use of his device.  It should further be noted that door 21 of Hanel is not being used in the combination and therefore, arguments concerning this feature will not be further addressed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
July 14, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637